Citation Nr: 1326854	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for an acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and posttraumatic stress disorder, rated as 70 percent disabling from October 21, 2003 to February 16, 2004, as 50 percent disabling from February 17, 2004 to April 17, 2011, and as 70 percent disabling from April 18, 2011 to the present.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities from October 21, 2003 to April 17, 2011.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from August 1979 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and Nashville, Tennessee.  Jurisdiction of the case currently resides with the RO in Nashville, Tennessee.  

A July 2010 rating decision effectuated a May 2010 Board decision granting service connection for an acquired psychiatric disorder.  Specifically, the July 2010 rating decision granted service connection for an acquired psychiatric disorder to include panic disorder with agoraphobia and major depressive disorder.  A 70 percent rating was assigned, effective October 2, 2003, and a 50 percent rating was assigned effective February 17, 2004.  

An April 2011 rating decision found that the effective date of October 2, 2003 for the grant of service connection for an acquired psychiatric disability to include panic disorder with agoraphobia and major depressive disorder was incorrect, and assigned the correct effective date of October 21, 2003.  The April 2011 rating decision also granted service connection for posttraumatic stress disorder (PTSD), effective April 18, 2011.  The RO assigned a 70 percent rating for the Veteran's acquired psychiatric disability to include panic disorder with agoraphobia, major depressive disorder, and PTSD, effective April 18, 2011.  Finally, the April 2011 rating decision granted entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The TDIU was made effective April 18, 2011.

The Board notes that the RO characterized the TDIU issue on appeal as entitlement to an effective date earlier than April 18, 2011 for the grant of a TDIU.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In this increased initial rating claim, the Veteran has asserted that his service-connected acquired psychiatric disability has rendered him unemployable.  As such, the claim involving TDIU has been recharacterized as reflected on the title page. 

Although the Veteran's May 2011 VA Form 9 reflects that he requested a Board hearing, in statements received in March 2013, he withdrew his request for such a hearing.  Therefore, the hearing request is considered withdrawn.

In an April 2011 statement, the Veteran, through his representative, has raised the issue of entitlement to an increased rating for his service-connected residuals of left heel laceration.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the July 2010 rating decision granted service connection for an acquired psychiatric disorder to include panic disorder with agoraphobia and major depressive disorder.  A 70 percent rating was assigned, effective October 2, 2003 (corrected later to October 21, 2003), and a 50 percent rating was assigned effective February 17, 2004.  On October 7, 2010, the Veteran filed a timely notice of disagreement with respect to the initial rating assigned for his acquired psychiatric disability.  

Additionally, the April 2011 rating decision granted service connection for PTSD and found that together, the service-connected acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and PTSD warranted a 70 percent rating, effective April 18, 2011.  As such, the Veteran's service-connected acquired psychiatric disability to include panic disorder with agoraphobia, major depressive disorder, and PTSD is rated as 70 percent disabling from October 21, 2003 to February 16, 2004, as 50 percent disabling from February 17, 2004 to April 17, 2011, and as 70 percent disabling from April 18, 2011 to the present.

The RO has not issued an appropriate statement of the case which addresses all time periods on appeal in the Veteran's increased initial rating claim involving his acquired psychiatric disability.  In order to ensure due process, a complete statement of the case must be issued regarding the issue of entitlement to an increased initial rating for the Veteran's acquired psychiatric disability, to include panic disorder with agoraphobia, major depressive disorder, and PTSD, rated as 70 percent disabling from October 21, 2003 to February 16, 2004, as 50 percent disabling from February 17, 2004 to April 17, 2011, and as 70 percent disabling from April 18, 2011 to the present.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In May 2013, the Veteran submitted a private vocational assessment which reflects that the Veteran's acquired psychiatric disability had not significantly improved between 2003 and October 2011, and that during this entire time, the Veteran was unable to secure and maintain substantially gainful employment.  Based upon this information and the fact that the Veteran's most recent VA examination was conducted in April 2011, during which time PTSD was diagnosed, a new VA examination should be scheduled.

The Board notes that separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  The April 2011 VA examiner opined that the Veteran's primary diagnosis is PTSD, and that although he meets the criteria for panic disorder with agoraphobia, given his history, it is most likely that his PTSD symptoms have caused his panic disorder symptoms.  In this case, service-connection for PTSD was not granted until April 18, 2011.  Therefore, on examination, the examiner should be requested to provide information regarding the symptoms associated with the Veteran's service-connected acquired psychiatric disability when he was service-connected for panic disorder with agoraphobia and major depressive disorder only versus the symptoms associated with the Veteran's acquired psychiatric disability when PTSD was added to the list of service-connected diagnoses, and if such PTSD symptoms can be differentiated.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting the Board's acknowledgment that the Veteran's bipolar affective disorder and PTSD may be assigned separate ratings "if the record ever subsequently contains competent evidence which distinguishes manifestations" of one disorder from the other).  Currently, the Veteran's psychiatric disabilities are considered to have overlapping symptomatology, such that they are now being considered and evaluated as one service-connected entity, characterized as an acquired psychiatric disability to include panic disorder with agoraphobia, major depressive disorder, and PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).

In an April 2013 statement the Veteran reported that although he was technically employed until December 16, 2005, he had not actually worked since March 2003 because he was off work on long-term disability due to his service-connected mental disabilities and related anxiety black-outs.  Although the RO sent the Veteran notice letter in March 2011 informing him that copies of treatment records or other evidence from his employer had been requested and that ultimately it was his responsibility to see that VA receives such records, the record contains no response from the Veteran's employer or follow-up information regarding the RO's March 2011 letter to the Veteran's employer requesting employment information.  Because the record contains a May 2004 lay statement from a friend of the Veteran's, which indicates that the Veteran has been able to keep his job because he works the night shift and his brother is his supervisor, and because the record is unclear as to what type of "long-term disability" the Veteran was in receipt of, additional development is indicated in this regard.  Importantly, any such disability records could potentially impact the Veteran's claims of entitlement to an increased initial rating for his acquired psychiatric disability and entitlement to TDIU prior to April 18, 2011.  Therefore, the RO should undertake all development efforts to obtain these disability records on remand.  Any negative responses should be maintained in the record.

Finally, the record reflects that the Veteran receives treatment for his acquired psychiatric disability through VA.  Because the most recent VA treatment records contained in the claims file are dated in March 2011, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide all necessary information regarding any VA treatment he has received since March 2011 and the long term disability benefits he indicated he was receiving from March 2003 through December 2005.  

Obtain any outstanding VA treatment records dating from March 2011 from any identified VA Medical Center, to include the VA Northern Indiana Health Care System.

With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent identified disability benefits decisions and the records on which any such decision was based.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected acquired psychiatric disability to include panic disorder with agoraphobia, major depressive disorder, and PTSD, and to determine whether the Veteran's service-connected disabilities have rendered him unemployable (and, if so, when that unemployability began and what disability or disabilities caused his unemployability).   

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and any additional pertinent evidence added to the record.  

The examiner should elicit from the Veteran and record a full clinical history referable to his acquired psychiatric disorders, including panic disorder with agoraphobia, major depressive disorder, and PTSD.  The examiner should, if possible, distinguish what symptoms are associated with the panic disorder with agoraphobia, the depressive disorder, and the PTSD.  If the symptoms of one psychiatric disorder are overlapping with any other psychiatric disorder, the examiner should so state, in as much detail as possible.

The examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (such disabilities acting either separately or in concert with each other) are of such severity to have rendered him unable to secure and follow a substantially gainful occupation during any time period between October 21, 2003 and April 17, 2011.

3.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




